         Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 1 of 32 Page ID #:1




 1   Christopher Sproul (State Bar No. 126398)
     Stuart Wilcox (State Bar No. 327726)
 2   ENVIRONMENTAL ADVOCATES
 3   5135 Anza Street
     San Francisco, California 94121
 4   Telephone: (415) 533-3376
     Facsimile: (415) 358-5695
 5   Emails: csproul@enviroadvocates.com
     wilcox@enviroadvocates.com
 6
 7   Attorneys for Plaintiff
     LOS ANGELES WATERKEEPER
 8
 9
                                   UNITED STATES DISTRICT COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11
12   LOS ANGELES WATERKEEPER
                                                  Civil Case No. 21-cv-1140
13
14                 Plaintiff,
                                                  COMPLAINT FOR DECLARATORY
15         v.                                     AND INJUNCTIVE RELIEF AND
                                                  CIVIL PENALTIES
16   AMERICAN RECLAMATION, INC., and
                                                  (Federal Water Pollution Control
     JOHN R. GASPARIAN,
17                                                Act, 33 U.S.C. §§ 1251 et. seq.)
18                Defendants.
19
20
21
22
23
24
25

26
27
28
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 2 of 32 Page ID #:2




 1          Los Angeles Waterkeeper (“LA Waterkeeperˮ or “Plaintiff”), by and through its counsel,
 2   hereby alleges:
 3       I. INTRODUCTION
 4          1.      This complaint seeks relief for alleged unlawful discharges of pollutants from the South
 5   Coast Recycling Facility located at 4560 Doran Street, Los Angeles, CA 90039 (“the Facility”) into
 6   waters of the United States in violation of the Federal Water Pollution Control Act, 33 U.S.C. sections
 7   1251, et seq. (the “Clean Water Act” or the “CWA”) and the State of California’s National Pollution
 8   Discharge Elimination System (“NPDES”) General Permit No. CAS000001 [California State Water

 9   Resources Control Board] Water Quality Order No. 97-03-DWQ (“1997 Permit”). The Facility is owned
10   and operated by American Reclamation, Inc. and John R. Gasparian (“Defendants” or collectively,
11   “American Reclamation”). This Complaint further addresses American Reclamation’s violations of the
12   predecessor version of the Industrial Stormwater Permit issued by the California State Water Resources
13   Control Board (“State Board”) by Water Quality Order No. 91-013-DWQ (as amended by Order No. 92-
14   116) in 1991/1992 (“1992 Permit”), the version issued by the State Board in 1997 via Water Quality
15   Order No. 97-03-DWQ (“1997 Permit”) and its violations of the version of Industrial Stormwater Permit
16   issued on April 1, 2014 by State Board Water Quality Order No. 2014-0057-DWQ and effective on July
17   15, 2015 (“2015 Permit”) (note: as context appropriate, the term “Industrial Stormwater Permit” as used
18   herein refers to either of these three versions of the applicable NPDES permit for industrial stormwater
19   discharges in California or collectively to all three versions). All three of these versions of NPDES
20   Permit No. CAS000001 had/have similar terms and conditions. All references to sections of the version
21   of NPDES Permit No. CAS000001 adopted by Water Quality Order No. 2014-0057-DWQ should be
22   construed as equally referring to comparable sections in the State Board’s orders adopting the 1992 and
23   1997 versions of this permit.1
24
     1
25    The version of NPDES Permit No. CAS000001 adopted by Water Quality Order No. 2014-0057-DWQ
     became effective July 1, 2015 and supersedes the version of this permit adopted by Water Quality Order
26   No. 97-03-DWQ “except for Order 97-03-DWQ’s requirement to submit annual reports by July 1, 2015
     and except for enforcement purposes.” Water Quality Order No. 2014-0057-DWQ at 1 & § I.6
27

     COMPLAINT FOR DECLARATORY                  1
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 3 of 32 Page ID #:3




 1          2.      Violations of the CWA and the Industrial Stormwater Permit by small industrial sites are
 2   recognized as a leading cause of significant, cumulative impacts to the water quality of the Los Angeles
 3   River and the Pacific Ocean. With every rainfall event, hundreds of millions of gallons of polluted
 4   rainwater flow off of local industrial facilities, such as American Reclamation’s, and pour into storm
 5   drains and into the Los Angeles River and the Pacific Ocean. The consensus among agencies and water
 6   quality specialists is that stormwater pollution accounts for more than half of the total pollution entering
 7   the aquatic environment each year.
 8          3.      Stormwater runoff from the American Reclamation Facility in combination with similar

 9   runoff from other industrial facilities is causing or risking harm to humans and aquatic life. In particular,
10   the Facility’s stormwater discharges, like other facilities in the watershed, contain suspended sediment
11   and heavy metals such as cadmium, iron, copper, lead, and zinc. Exposure and ingestion of heavy metals
12   can cause health problems in people and aquatic animals, including neurological and reproductive
13   effects. Fish are widely used to evaluate the health of aquatic systems because pollutants accumulate in
14   fish, which are an important part of aquatic food chains. Heavy metals have been shown to alter
15   physiological activity in tissues and blood of fish.
16          4.      Stormwater runoff from the American Reclamation Facility, like other industrial facilities
17   in the watershed, further contains high concentrations of total suspended solids (“TSS”). High
18   concentrations of TSS degrade optical water quality by reducing water clarity and decreasing light
19   available to support photosynthesis. Suspended solids have been shown to alter predator-prey
20   relationships (for example turbid water can make it difficult for fish to see their prey). Deposited solids
21   alter habitat for fish, aquatic plants, and benthic organisms. TSS can also be harmful to aquatic life
22   because numerous pollutants, including metals and polycyclic aromatic hydrocarbons (“PAHs”), are
23
24   (Findings). Thus, all requirements imposed by Water Quality Order No. 97-03-DWQ will remain in full
25   force and effect after July 1, 2015. However, the requirements imposed by Water Quality Order No.
     2014-0057-DWQ also came into effect after July 1, 2015 and American Reclamation’s future violations
26   of such Order’s imposition of NPDES permit terms essentially identical to those ordered by Water
     Quality Order No. 97-03-DWQ are also enforceable.
27

     COMPLAINT FOR DECLARATORY                   2
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 4 of 32 Page ID #:4




 1   adsorbed onto TSS. Thus, higher concentrations of TSS mean higher concentrations of toxins associated
 2   with those sediments.
 3          5.      Stormwater runoff from the American Reclamation Facility, like stormwater runoff from
 4   other sources in the watershed, also contains potentially pathogenic bacteria which poses human health
 5   risks and excessive nutrients which can lead to depressed oxygen levels harmful to aquatic life.
 6          6.      American Reclamation’s stormwater discharges contribute to the ongoing stormwater
 7   pollution problem and exemplify the epidemic of violations of industrial stormwater permits that LA
 8   Waterkeeper is seeking to eliminate or reduce. These pollution discharges can and must be curtailed for

 9   the Los Angeles River and the Pacific Ocean to be restored to ecological health.
10      II. JURISDICTION AND VENUE
11          7.      This is a civil suit brought under the citizen suit enforcement provisions of the CWA.
12   This Court has subject matter jurisdiction over the parties and subject matter of this action pursuant to
13   CWA section 505(a)(1), 33 U.S.C. § 1365(a)(1), and 28 U.S.C. section 1331 (an action for declaratory
14   and injunctive relief arising under the Constitution and laws of the United States).
15          8.      Plaintiff mailed, in two parts and by certified mail, the notice letter and supporting
16   documentation outlining Defendants CWA violations that form the basis of this lawsuit and providing
17   all legally required information on November 9, 2020 and November 10, 2020. The recipients of these
18   certified mail mailings included the required recipients under the CWA and its implementing
19   regulations: “the owner or managing agent of the” facility, the Administrator of the Environmental
20   Protection Agency (“EPA”), the EPA Region IX Regional Administrator, the California State Water
21   Resources Control Board, the registered agent for American Reclamation in California, and the Attorney
22   General. 40 C.F.R. § 135.2(a)(1), (b); see also 33 U.S.C. § 1365(b)(1)(A). These recipients are deemed
23   to have received notice on the postmark date, i.e., November 10, 2020 at the latest. See 40 C.F.R. §
24   135.2(c). Certified mail tracking information indicates that these recipients all in fact received the
25   certified mailings and that receipt occurred between November 12, 2020 and November 17, 2020.
26          9.      More than sixty days have elapsed since Plaintiff gave notice of the claims in this lawsuit
27   to Defendants and the relevant state and federal agencies. Neither EPA nor the State of California has

     COMPLAINT FOR DECLARATORY                   3
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 5 of 32 Page ID #:5




 1   commenced or is diligently prosecuting a court action to redress the violations alleged in this Complaint,
 2   and no claim in this action is barred by any prior administrative action pursuant to section 309(g) of the
 3   CWA, 33 U.S.C. § 1319(g).
 4          10.     Venue is proper in the Central District of California pursuant to CWA section 505(c)(1),
 5   33 U.S.C. §1365(c)(1), because the source of the violations is located within this judicial district.
 6      III. PARTIES
 7          11.     Los Angeles Waterkeeper is a 501(c)(3) public benefit corporation, organized and
 8   existing under the laws of the State of California with a principal office at 120 Broadway, Suite 105,

 9   Santa Monica, California 90401. LA Waterkeeper was founded in 1993 with the mission of preserving,
10   protecting, and defending the inland and coastal waters of Los Angeles County from all sources of
11   pollution and degradation. In pursuit of this mission, LA Waterkeeper actively seeks federal and state
12   implementation of the CWA, and, where necessary, initiates enforcement actions under the CWA on
13   behalf of itself and its members. Members of LA Waterkeeper (including citizens, taxpayers, property
14   owners, and residents) live, work, travel, recreate, own property and homes, and reside in Los Angeles
15   County. They use and enjoy the waters into which American Reclamation causes pollutants to be
16   discharged, including the Los Angeles River, other Los Angeles County waterways, and the ocean and
17   beaches into which those waters flow (hereinafter collectively referred to as “impacted waters”).
18   Members of LA Waterkeeper use these waterways for recreational, educational, aesthetic, and spiritual
19   purposes. Additionally, LA Waterkeeper and its members use these waters to engage in scientific study
20   through pollution and habitat monitoring and conservation activities. American Reclamation’s discharge
21   of stormwater containing pollutants impairs each of those uses. Thus, the interests of LA Waterkeeper’s
22   members have been, are being, and will continue to be adversely affected by the degradation of these
23   waterways resulting from American Reclamation’s failure to comply with the Industrial Stormwater
24   Permit and the CWA.
25          12.     Defendant American Reclamation performs recycling and associated activities, including
26   vehicle maintenance and fueling, in Los Angeles, California. Industrial activities at the Facility generate
27   dust; toxic metals such as copper, cadmium, lead, aluminum, iron, and zinc; oil and grease; nitrites and

     COMPLAINT FOR DECLARATORY                   4
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 6 of 32 Page ID #:6




 1   nitrates; bacteria, including total coliform and E. coli; and TSS and pH-affecting substances. During
 2   rainfall events, these substances are entrained into stormwater that flows over and across the Facility and
 3   enters the Los Angeles River and the Pacific Ocean.
 4       IV. REGULATORY BACKGROUND
 5                   Clean Water Act
 6           13.     CWA section 301(a), 33 U.S.C. § 1311(a), prohibits the discharge of any pollutant into
 7   waters of the United States unless the discharge is in compliance with various enumerated CWA
 8   sections. Among other things, CWA section 301(a) prohibits discharges not authorized by, or in

 9   violation of, the terms of an NPDES permit issued pursuant to CWA section 402, 33 U.S.C. § 1342.
10           14.     CWA section 402(p) requires that NPDES permits be issued for stormwater discharges
11   associated with industrial activities.
12           15.     CWA section 402(b) allows each state to administer its own EPA-approved permit
13   program for discharges. In California, the State Board and its nine Regional Boards have approval from
14   EPA to administer an NPDES permit program for the State. The State Board and its nine Regional
15   Boards issue individual and general NPDES permits regulating water pollutant discharges from various
16   categories of dischargers.
17           16.     CWA section 505(a)(1) provides for citizen enforcement actions against any “person,”
18   including individuals, corporations, or partnerships, for violations of NPDES permit requirements and
19   for unpermitted discharges of pollutants. 33 U.S.C. § 1365(a)(1); see also 33 U.S.C. § 1362(5).
20           17.     CWA section 505(a) authorizes a citizen suit action for injunctive relief. 33 U.S.C. §
21   1365(a). CWA violators are also subject to an assessment of civil penalties of up to $37,500 per day per
22   violation for violations of the CWA occurring from January 12, 2009 to November 2, 2015 and $51,570
23   per day per violation for violations occurring after November 2, 2015 and assessed on or after August 1,
24   2016. See 33 U.S.C. § 1319(d) (CWA § 309(d)); 40 C.F.R. § 19.4 (2016) (Adjustment of Civil Monetary
25   Penalties for Inflation).
26           State Regulations

27           18.     The Los Angeles River is heavily degraded from pollutant loading. The EPA, the State

     COMPLAINT FOR DECLARATORY                   5
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 7 of 32 Page ID #:7




 1   Board, and the Los Angeles Regional Water Quality Control Board (“Regional Board”) have officially
 2   recognized this pollution problem by, inter alia, placing the Los Angeles River on the CWA section
 3   303(d) list of waters that are so polluted that they do not meet applicable CWA water quality standards.
 4   The Regional Board’s Basin Plan is the State of California’s master policy document setting forth the
 5   legal, technical, and programmatic bases of water quality regulation in the Los Angeles Region (Region
 6   4). Among other things, the Basin Plan includes the water quality standards/water quality objectives
 7   needed to protect the designated beneficial water uses of the Los Angeles River.2 The Basin Plan sets
 8   forth narrative water quality objectives for sediment, settable matter, and suspended materials, as well as

 9   narrative objectives for not impairing water quality with oil sheens, turbidity, or other nuisance
10   conditions. The Basin Plan also includes numeric water quality standards for pH, dissolved oxygen,
11   nitrites and nitrates, bacteria, and toxic pollutants as well as site specific objectives for certain pollutants
12   of concern such as cadmium, copper, lead, and zinc.
13           19.     In addition, a rule promulgated by EPA known as the California Toxics Rule (“CTR”), 40
14   C.F.R. § 131.38, sets forth additional CWA water quality standards for 126 toxic priority pollutants in
15   California’s rivers, lakes, enclosed bays, and estuaries.3 The CTR, which applies to the Los Angeles
16   River, includes limits for several toxic metals.
17           The General Industrial Stormwater Permit
18           20.     In California, the State Board has elected to issue a single, statewide general permit
19   applicable to all stormwater discharges associated with industrial activity. The Industrial Stormwater
20   Permit is a NPDES permit pursuant to CWA section 402(p), 33 U.S.C. § 1342(p), the current version of
21   which took effect on July 1, 2015. To discharge stormwater lawfully in California, industrial dischargers
22
23   2
       The Basin Plan is published by the Regional Board on the internet at:
     https://www.waterboards.ca.gov/losangeles/water_issues/programs/basin_plan/
24    The water quality standards are provided in Chapter 3, available at:
25   https://www.waterboards.ca.gov/losangeles/water_issues/programs/basin_plan/2020/Chapter_3/Chapter
     _3.pdf
     3
26     The CTR is explained in the Federal Register preamble accompanying the CTR promulgation set forth
     at 65 Fed. Reg. 31682.
27

     COMPLAINT FOR DECLARATORY                    6
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 8 of 32 Page ID #:8




 1   must secure coverage under the Industrial Stormwater Permit and comply with its terms or obtain and
 2   comply with an individual NPDES permit.
 3             21.   It is unlawful to discharge pollutants to waters of the United States, such as the Los
 4   Angeles River, without an NPDES permit or in violation of the terms and conditions of an NPDES
 5   permit.
 6             22.   On August 11, 2015, American Reclamation submitted a Notice of Intent to be
 7   authorized to discharge stormwater from its Facility by the Industrial Stormwater Permit and thus at all
 8   relevant times has been a permittee subject to the Industrial Stormwater Permit’s requirements.

 9             23.   Other than coverage under the Industrial Stormwater Permit, American Reclamation’s
10   Facility lacks NPDES permit authorization for any wastewater discharges.
11             24.   The Industrial Stormwater Permit contains certain absolute prohibitions. Discharge
12   Prohibition III.B of the Industrial Stormwater Permit prohibits the direct or indirect discharge of
13   materials other than stormwater (“non-stormwater discharges”), which are not otherwise authorized by
14   an NPDES permit, to the waters of the United States. Discharge Prohibition III.C of the Industrial
15   Stormwater Permit prohibits stormwater discharges that cause or threaten to cause pollution,
16   contamination, or nuisance. Receiving Water Limitation VI.B of the Industrial Stormwater Permit
17   prohibits discharges that adversely impact human health or the environment. Receiving Water
18   Limitation VI.A of the Industrial Stormwater Permit prohibits discharges that cause or contribute to an
19   exceedance of any applicable water quality standard contained in a Statewide Water Quality Control
20   Plan or the applicable Regional Board’s Basin Plan.
21             25.   In addition to absolute prohibitions, the Industrial Stormwater Permit contains a variety
22   of substantive and procedural provisions with which dischargers must comply. At a minimum,
23   dischargers must employ measures to reduce or eliminate stormwater pollution that constitute the Best
24   Available Technology Economically Achievable (“BAT”) and the Best Conventional Pollutant Control
25   Technology (“BCT”). Industrial Stormwater Permit, Effluent Limitation V.A.
26             26.   Dischargers must develop and implement a Stormwater Pollution Prevention Plan
27   (“SWPPP”) at the time industrial activities begin. Industrial Stormwater Permit, X.A. The SWPPP must

     COMPLAINT FOR DECLARATORY                   7
     AND INJUNCTIVE RELIEF
          Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 9 of 32 Page ID #:9




 1   identify and evaluate sources of pollutants associated with industrial activities that may affect the quality
 2   of stormwater and authorized non-stormwater discharges from the facility. Id. The SWPPP must identify
 3   and implement site-specific best management practices (“BMPs”) to reduce or prevent pollutants
 4   associated with industrial activities in stormwater and authorized non-stormwater discharges. Id. The
 5   SWPPP must include BMPs that achieve pollutant discharge reductions attainable via BAT and BCT.
 6   Id., Effluent Limitation ¶ I.D(32)
 7          27.     The SWPPP must include: a narrative description and summary of all industrial activity,
 8   potential sources of pollutants, and potential pollutants; a site map indicating the stormwater conveyance

 9   system, associated points of discharge, direction of flow, areas of actual and potential pollutant contact,
10   including the extent of pollution generating activities, nearby water bodies, and pollutant control
11   measures; a description of stormwater management practices; a description of the BMPs to be
12   implemented to reduce or prevent pollutants in stormwater discharges and authorized non-stormwater
13   discharges; the identification and elimination of non-stormwater discharges; the location where
14   significant materials are being shipped, stored, received, and handled, as well as the typical quantities of
15   such materials and the frequency with which they are handled; a description of dust and particulate
16   generating activities; and a description of individuals and their current responsibilities for developing
17   and implementing the SWPPP. Id. at X.A.
18          28.     The Industrial Stormwater Permit also requires facility operators to properly operate and
19   maintain any facilities and systems of treatment and control installed or used to achieve compliance with
20   the conditions of the Industrial Stormwater Permit and requirements of the SWPPP at all times.
21   Industrial Stormwater Permit, XXI.F. The SWPPP and site maps must be assessed and revised as
22   necessary to ensure accuracy and effectiveness. Id. at X.B.
23          29.     Under the 2015 version of the Industrial Stormwater Permit, dischargers are required to
24   prepare and implement a Monitoring Implementation Plan (“MIP”) as part of their SWPPP. Industrial
25   Stormwater Permit, Section I. The MIP requirements in the 2015 Permit specify visual observation
26   procedures and locations, sampling procedures, and methods that dischargers must comply with. Id.,
27   Sections I, IX. The 1997 Permit’s Monitoring and Reporting Program (“MRP”) required similar

     COMPLAINT FOR DECLARATORY                   8
     AND INJUNCTIVE RELIEF
         Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 10 of 32 Page ID #:10




 1   actions.4
 2            30.   Pursuant to the monitoring and reporting requirements of the Industrial Stormwater
 3   Permit, facility operators must conduct ongoing visual observations of stormwater and non-stormwater
 4   discharges and record responsive measures taken to eliminate unauthorized non-stormwater and to
 5   reduce or prevent pollutants in stormwater and authorized non-stormwater discharges. Industrial
 6   Stormwater Permit at XI.A.1. Facility operators must collect samples of stormwater discharges from all
 7   locations where stormwater may be discharged from the facility. Id. at XI.B.4. Facility operators must
 8   submit Annual Reports to the Regional Board accurately reporting their monitoring activity. Id. at

 9   XVI.A.
10            31.   The 2015 Permit incorporates a multiple objective performance measurement system that
11   includes Numeric Action Levels (“NALs”), new comprehensive training requirements, Level 1
12   Exceedance Response Actions (“ERA Reports”), Level 2 ERA Technical Reports, and Level 2 ERA
13   Action Plans. The 2015 Permit contains two types of NALs: (1) an annual NAL and (2) an instantaneous
14   maximum NAL. WQO-2014-0057-DWQ § XII.A.1. & 2. Dischargers exceed an annual NAL when the
15   average of all their stormwater discharge sampling results within a reporting year for a single parameter
16   (except pH) exceeds the applicable annual NAL. Dischargers exceed an instantaneous maximum NAL
17   when two or more analytical results from their stormwater discharge sampling results for any parameter
18   within a reporting year exceed the applicable instantaneous maximum NAL value. Instantaneous
19   maximum NALs are only for TSS, Oil and Grease, and pH. If dischargers’ stormwater discharges
20   exceed these NALs, the 2015 Permit deems dischargers to be in “Level 1 status” and requires such
21   dischargers to complete a Level 1 status evaluation by October 1, 2016 (and annually thereafter so long
22
23   4
       Under the predecessor versions of the Industrial Stormwater Permit, Facility operators were required to
     develop and implement a MRP when industrial activities begin at a facility. 1997 Industrial Stormwater
24   Permit at ¶ B.1 and Provision ¶ E.3. The MRP must ensure that stormwater discharges are in compliance
25   with the Discharge Prohibitions, Effluent Limitations, and Receiving Water Limitations specified in the
     Industrial Stormwater Permit. Id. at ¶ B.2. The MRP must ensure that practices at the facility to prevent
26   or reduce pollutants in stormwater and authorized non-stormwater discharges are evaluated and revised
     to meet changing conditions at the facility, including revision of the SWPPP. Id.
27

     COMPLAINT FOR DECLARATORY                  9
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 11 of 32 Page ID #:11




 1   as their stormwater discharges continue to exceed NALs) of the industrial pollutant sources at the
 2   facility that are or may be related to the NAL exceedance(s). WQO-2014-0057-DWQ § XII.C.1.
 3   Additionally, such dischargers must submit a Level 1 ERA Report to the State Board by January 1, 2017
 4   (and annually thereafter so long as their stormwater discharges continue to exceed NALs and until they
 5   have completed ERAs) summarizing their Level 1 status evaluation and describing their revisions to
 6   their SWPPPs and any additional BMPs they are implementing. WQO-2014-0057-DWQ § XII.C.2. If a
 7   discharger further exceeds NALs while in Level 1 status, then the 2015 Permit assigns the discharger
 8   “Level 2 status.” WQO-2014-0057-DWQ § XII.D. The 2015 Permit requires dischargers in Level 2

 9   status to develop and implement a Level 2 action plan by January 1 following the discharger acquiring
10   Level 2 status setting forth the measures the discharger will implement to avoid future NAL
11   exceedances. WQO-2014-0057-DWQ § XII.D.1. By the following January 1, the dischargers must
12   further submit a Level 2 technical report analyzing the BMPs implemented and whether these BMPs
13   will avoid NAL exceedances and whether additional BMPs are needed to avoid BMP exceedances.
14   WQO-2014-0057-DWQ § XII.D.2.
15          32.     On November 6, 2018, the Board approved an amendment to the 2015 Permit (the “2018
16   Amendment”). These new requirements became effective on July 1, 2020. 2018 Amendment,
17   Attachment E. Any discharges of stormwater after July 1, 2020 with pollutant levels exceeding a
18   Numeric Effluent Limitation (“NEL”) or Total Maximum Daily Load (“TMDL”) Numeric Action Level
19   (“TNAL”) in effect under the 2018 Amendment constitute violations of the General Permit and the
20   CWA.
21      V. STATEMENT OF FACTS
22          33.     In much of the Los Angeles area, stormwater drains untreated either directly, or through
23   the storm drain system, into the Los Angeles River and the Pacific Ocean. With every rainfall event,
24   hundreds of millions of gallons of polluted rainwater, originating from industrial facilities, pour into the
25   Los Angeles River and the Pacific Ocean.
26          34.     American Reclamation operates a recycling facility that is located just south of the
27   Ventura Freeway and is directly adjacent to the Los Angeles River near its confluence with the Verdugo

     COMPLAINT FOR DECLARATORY                   10
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 12 of 32 Page ID #:12




 1   Wash. As noted, the address for the Facility is 4560 Doran Street, Los Angeles, California.
 2           35.     Activities at the Facility include recycling of construction, demolition, and inert debris
 3   (“CDI”), green and wood waste, paper, plastic, and metal; a public buy-back center; a recyclables
 4   elevated sorting line; green and wood waste chipping and grinding; paper stock processing; plastic
 5   material processing; fueling and maintenance of trucks and equipment; and storage of materials on site
 6   to conduct these activities. The operations at the Facility, including loading, unloading, sorting,
 7   grinding, washing, construction, demolition, moving, and storage of industrial materials, occur, at least
 8   in part, outdoors and cause pollutants to be exposed to rainfall. With the exception of the public buy-

 9   back center, all materials at the Facility are received, handled, and stored outdoors, and, on information
10   and belief, some truck and equipment maintenance and refueling takes place at the Facility without
11   cover as well. Stormwater comes into contact with pollutants at the Facility. Dust, debris, and residues
12   are also tracked from the covered areas and by operational equipment to other areas, including adjoining
13   public streets, that contact stormwater.
14           36.     Discharges of stormwater flow off the Facility at two discharge points that then
15   discharge directly into the Los Angeles River, Reach 3.
16           37.     The Industrial Stormwater Permit requires a discharger to monitor additional parameters
17   if the discharge(s) from its facility contributes pollutants to receiving waters that the State Board and the
18   EPA have listed as impaired for those pollutants pursuant to CWA section 303(d). See 2015 Permit § VI.
19   A-C and VII.B. Reach 3 of the Los Angeles River is listed as impaired for trash, ammonia, copper,
20   nutrients (algae), toxicity, and bacteria.
21           38.     The Facility lacks sufficient and/or sufficiently well-maintained berms or other structural
22   controls to retain stormwater on the Facility. American Reclamation does not sufficiently treat
23   contaminated stormwater prior to discharge from the Facility.
24           39.     The types of pollutants that the Facility releases into the immediate environment include,
25   among others: dust; toxic metals such as cadmium, copper, lead, aluminum, iron, and zinc; oil and
26   grease; nitrites and nitrates; bacteria, including total coliform and E. coli; and TSS and pH-affecting
27   substances. The industrial materials stored, and the pollutants generated, at the Facility are exposed to

     COMPLAINT FOR DECLARATORY                    11
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 13 of 32 Page ID #:13




 1   stormwater flows.
 2          American Reclamation Activities Contributing to CWA Violations
 3          40.     American Reclamation has not developed and/or implemented an adequate SWPPP at the
 4   Facility in accord with Section A: Stormwater Pollution Prevention Plan Requirements, ¶ 1 of the 1997
 5   Permit; and by Section X.A-I. of the 2015 Permit.
 6          41.     American Reclamation has failed to prepare, maintain, revise, and implement its SWPPP
 7   as required, as evidenced by American Reclamation’s stormwater discharges in excess of EPA and State
 8   benchmarks.

 9          42.     American Reclamation’s SWPPP does not identify and evaluate all sources of pollutants
10   that may affect the quality of industrial stormwater discharges and authorized non-stormwater
11   discharges. WQO-2014-0057-DWQ §§ X.C.1.A., X.G.2. The SWPPP must describe each industrial
12   process and the “type, characteristics, and approximate quantity of industrial materials used in or
13   resulting from” industrial processes. WQO-2014-0057-DWQ § X.G.1.A. Dischargers must also ensure
14   their SWPPP describes all activities that generate a significant amount of dust or particulate that may be
15   deposited within the facility boundaries, including the locations, source, and characteristics of the dust
16   or particulate pollution. WQO-2014-0057-DWQ, X.G.1.C. American Reclamation’s SWPPP fails to
17   describe the approximate quantity of industrial materials used in or resulting from industrial processes as
18   required by WQO-2014-0057-DWQ § X.G.1.A and the characteristics of metal particulates, materials
19   creating COD, E. coli, and total coliform bacteria present on-site and where generated as required by
20   WQO-2014-0057-DWQ, X.G.1.A., C.
21          43.     American Reclamation’s SWPPP does not specify adequate BMPs designed to reduce
22   pollutant discharge to BAT and BCT levels in accord with Section A: SWPPP Requirements, ¶ 8 of the
23   1997 Permit and Section X.A-I. of the 2015 Permit as evidenced by the Facility’s continued discharge of
24   stormwater contaminated above pollutant levels attainable via application of BAT and BCT.
25          44.     American Reclamation has not implemented BMPs that adequately minimize the
26   exposure of pollutants at the Facility to stormwater. American Reclamation has not implemented BMPs
27   at the Facility that adequately control and minimize contaminated runoff from the Facility.

     COMPLAINT FOR DECLARATORY                   12
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 14 of 32 Page ID #:14




 1          45.     American Reclamation has not implemented BMPs at the Facility that adequately treat
 2   and remove pollutants in stormwater prior to discharge.
 3          46.     American Reclamation has not adequately evaluated and revised its SWPPP for the
 4   Facility to address these failures. American Reclamation has also failed to fully implement its SWPPP
 5   and properly operate and maintain the structures and systems that have been put in place to achieve
 6   compliance with the Industrial Stormwater Permit and SWPPP requirements.
 7          47.     American Reclamation has consistently discharged stormwater from the Facility during
 8   all rain events sufficient to generate stormwater runoff (i.e., storm events equaling or exceeding 0.1 inch

 9   of precipitation) that have contained pollutant levels in excess of NALs and NELs as set forth in
10   Attachment 1. Should American Reclamation continue to discharge stormwater with similar levels of
11   pollutants as in the past, then it will in the future violate the NELs for the Los Angeles River watershed
12   for nitrate-nitrogen, nitrite-nitrogen, nitrate + nitrite nitrogen, ammonia, cadmium, copper, lead, and zinc
13   established by the State Board and Regional Board to be effective as of July 1, 2020.
14          48.     American Reclamation has not prepared an adequate site map for the Facility, thereby
15   failing to comply with the 2015 Permit (See, e.g., WQO-2014-0057-DWQ §§ X.E., X.G.1.d). For
16   example, the Facility site map fails to identify: the locations of downspouts that are part of stormwater
17   conveyance systems, the locations where American Reclamation places BMP measures such as straw
18   wattles, the location of a pass through drain to the Los Angeles River at the end of the Doran Street cul-
19   de-sac, locations where significant spills or leaks have occurred on the Facility in the past, all the areas
20   of the Facility exposed to precipitation, the locations of liquid flows during dry weather and the nature
21   of these liquid flows, the locations where American Reclamation conducts truck repair and fueling not
22   under cover, the areas where American Reclamation dumps construction materials as a source of dust or
23   particulate generation (which they obviously are), and the various piles of material stored outdoors as
24   potential pollutant sources.
25          49.     Though American Reclamation continues to fail to comply with the Industrial
26   Stormwater Permit, it has not properly revised its SWPPP to bring it into compliance. The 2015 Permit
27   requires dischargers to revise their SWPPPs whenever necessary to ensure permit compliance. 2015

     COMPLAINT FOR DECLARATORY                   13
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 15 of 32 Page ID #:15




 1   Permit § X.B.1. The 2015 Permit further requires dischargers to perform an annual comprehensive
 2   facility compliance evaluation every reporting year (July 1 to June 30) and revise their SWPPPs to
 3   reflect any changes to BMPs or other measures as shown warranted by this compliance evaluation. 2015
 4   Permit § XV. American Reclamation has not carried out these analyses and revisions as required to
 5   address and eliminate the identified inadequacies of its SWPPP. For example, American Reclamation
 6   has failed to modify its SWPPP to specify the new BMPs specified in its Exceedance Response Actions
 7   Reports (“ERA Reports”) or Exceedance Response Action Plans. Further, American Reclamation failed
 8   to perform an adequate annual comprehensive facility compliance evaluation each year since 2016.

 9   Finally, American Reclamation’s SWPPP states “There are currently no TMDLs this facility is required
10   to comply with.” This is no longer accurate as the State Board and EPA have adopted Total Maximum
11   Daily Loads for the Los Angeles River that the Facility discharges to for nitrogen compounds, bacteria,
12   and various metals. However, American Reclamation has not updated its SWPPP to reflect this change.
13           50.     American Reclamation has not developed and/or implemented an adequate MIP/MRP at
14   the Facility.
15           51.     American Reclamation’s monitoring and reporting activities have not resulted in
16   practices that adequately reduce or prevent pollutants from discharging into stormwater flows from the
17   Facility.
18           52.     American Reclamation has failed to complete all of the stormwater sampling required by
19   the Industrial Stormwater Permit at the Facility. This includes failures to sample during required rain
20   events, failures to sample an adequate number of Qualifying Storm Events (“QSEs”), sampling non-
21   QSE discharges, failures to sample all discharge locations, failures to sample using proper sampling
22   methodologies, and failures to analyze samples taken for required pollutants.
23           53.     American Reclamation’s monitoring activities have not effectively identified compliance
24   problems at the Facility or resulted in effective revision of its SWPPP.
25           54.     American Reclamation has not submitted accurate and complete Annual Reports in
26   compliance with 2015 Permit § XVI.
27           55.     Due to American Reclamation’s lack of effective pollution prevention measures, its

     COMPLAINT FOR DECLARATORY                  14
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 16 of 32 Page ID #:16




 1   failure to implement effective best management practices, its failure to implement an effective
 2   monitoring and reporting program, and its other violations of the CWA, stormwater from the Facility
 3   becomes polluted with many constituents. Dust; toxic metals such as cadmium, copper, lead, aluminum,
 4   iron, and zinc; nitrites and nitrates; bacteria such as E. Coli and total coliform; and TSS and pH-
 5   affecting substances become entrained in stormwater when such water flows over and across the outdoor
 6   processing areas of the Facility. This polluted stormwater is discharged to the Los Angeles River, which
 7   then flows into the Pacific Ocean.
 8          56.     American Reclamation’s own stormwater sampling indicates that American

 9   Reclamation’s discharges of stormwater from the Facility are consistently contaminated with higher
10   levels of pollutants than is permissible under the Industrial Stormwater Permit.
11
                                          FIRST CLAIM FOR RELIEF
12
                      Discharges in Violation of Technology-Based Effluent Limitations
13                                     (Violations of 33 U.S.C. § 1311)
14          57.     Plaintiff repeats and incorporates by reference the allegations in the above paragraphs and
15   all paragraphs of this Complaint.
16          58.     The CWA provides that “the discharge of any pollutant by any person shall be unlawful”
17   unless the discharger is in compliance with the terms of a NPDES permit. CWA § 301(a), 33 U.S.C. §
18   1311(a); see also CWA § 402(p), 33 U.S.C. § 1342(p) (requiring NPDES permit issuance for the
19   discharge of stormwater associated with industrial activities). The Facility discharges stormwater
20   associated with industrial activity to the Los Angeles River and the Pacific Ocean, both of which are
21   contaminated with pollutants. The Facility discharges stormwater pursuant to the Industrial Stormwater
22   Permit, which authorizes these discharges conditioned on the Facility complying with the terms of the
23   Industrial Stormwater Permit. Each of these permit terms constitutes an “effluent limitation” within the
24   meaning of CWA section 505(f), 33 U.S.C. § 1365(f). The Facility’s stormwater discharges have
25   violated numerous of these permit terms, thereby violating CWA effluent limitations.
26          59.     The Effluent Limitations of the 2015 Permit, § V.A. prohibit the Facility from
27   discharging pollutants above the level commensurate with the application of BAT and BCT. On every

     COMPLAINT FOR DECLARATORY                  15
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 17 of 32 Page ID #:17




 1   day the Facility has existed since at least July 15, 2015, American Reclamation has been discharging
 2   polluted stormwater from the Facility containing levels of pollutants above the level commensurate with
 3   the application of BAT and BCT in violation of the Effluent Limitations of the Industrial Stormwater
 4   Permit during every significant rain event (defined by EPA as a rainfall event generating 0.1 inches or
 5   more of rain). Significant local rain events are reflected in the rain gauge data available at
 6   https://www.ncdc.noaa.gov/cdo-web/search. Attachment 2 set forth at the conclusion of this Complaint
 7   lists the rainfall data since October 2015 as reported to the Burbank Glendale Pasadena Airport
 8   monitoring station, the closest monitoring station available on the NOAA website.

 9          60.     EPA and the State Board have published Benchmark Values set at the maximum level of
10   pollutant loading generally expected if an industrial facility is employing BAT and BCT (which are set
11   forth in the tables included in Attachment 1 set forth at the end of this Complaint). In the 2015 Permit,
12   the State Board has established NALs (set forth in the tables included in Attachment 1 set forth at the
13   end of this Complaint) that serve a similar purpose.
14          61.     As reflected in Attachment 1, the Facility has repeatedly discharged stormwater from the
15   discharge locations (“outfalls”) identified in its SWPPP containing pollutant levels exceeding these
16   Benchmark Values and NALs, which establishes that the Facility has discharged pollutants above a level
17   commensurate with application of BAT and BCT. Attachment 1 compiles some of the self-monitoring
18   data reported by the Facility to the Regional Board reflecting the Facility’s sampling of actual
19   stormwater discharges. Attachment 1 also includes the results of sampling carried out by LA
20   Waterkeeper. The sample results reflected in Attachment 1 are representative of the pollutant levels in
21   the Facility’s discharge of stormwater, including such discharges that American Reclamation did not
22   sample or analyze. Thus, every instance when the Facility has discharged stormwater, including
23   instances when the Facility has discharged stormwater that it has not sampled, this stormwater discharge
24   has contained levels of pollutants comparable to the levels set forth in Attachment 1. Such polluted
25   stormwater discharges from the Facility have occurred during every significant rain event during which
26   the Facility has existed since at least July 1, 2015.
27          62.     LA Waterkeeper further alleges that on each day that American Reclamation has

     COMPLAINT FOR DECLARATORY                    16
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 18 of 32 Page ID #:18




 1   discharged stormwater, American Reclamation has discharged stormwater that was not treated to a level
 2   commensurate with BAT or BCT in violation of the 2015 Permit, § V.A. because, as further alleged in
 3   the Third Claim, below, American Reclamation has not developed and implemented a SWPPP that
 4   mandates BMPs that are commensurate with BAT and BCT for the Facility.
 5          63.     Unlawful discharges of stormwater from the Facility with levels of pollutants exceeding
 6   BAT and BCT levels of control continue to occur presently and will occur in the future during all
 7   significant rain events.
 8          64.     Each discharge of stormwater from the Facility after the effective date of the Industrial

 9   Stormwater Permit has constituted and will constitute a separate violation of the Industrial Stormwater
10   Permit’s Effluent Limitations and the CWA. Every day since at least five years and sixty days before the
11   date Plaintiff filed this Complaint that American Reclamation has discharged or will discharge polluted
12   stormwater from the Facility in violation of the Effluent Limitations of the 2015 Permit, § V.A. is a
13   separate and distinct violation of CWA section 301(a), 33 U.S.C. § 1311(a) which subjects American
14   Reclamation to an assessment of civil penalties pursuant to CWA sections 309(d) and 505, 33 U.S.C. §§
15   1319(d) and 1365.
16                                       SECOND CLAIM FOR RELIEF
17                  Discharges of in Violation of Water Quality-Based Effluent Limitations
                                        (Violations of 33 U.S.C. § 1311)
18
19          65.     Plaintiff repeats and incorporates by reference the allegations in the above paragraphs and
20   all paragraphs of this Complaint.
21          66.     The Discharge Prohibitions of the Industrial Stormwater Permit, III.C, prohibit
22   stormwater discharges that cause or threaten to cause pollution, contamination, or nuisance. The
23   Receiving Water Limitations of the Industrial Stormwater Permit, VI.B, prohibit stormwater discharges
24   to surface or groundwater that adversely impact human health or the environment. The Receiving Water
25   Limitations of the Industrial Stormwater Permit, VI.A, prohibit stormwater discharges that cause or
26   contribute to an exceedance of applicable Water Quality Standards. Applicable Water Quality Standards
27   are set forth in the Basin Plan and the CTR.

     COMPLAINT FOR DECLARATORY                  17
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 19 of 32 Page ID #:19




 1          The Basin Plan, inter alia, establishes the following Water Quality Standards for the Los
 2   Angeles River:
 3
            a. Waters shall be free of changes in turbidity that cause nuisance or adversely affect beneficial
 4          uses. Basin Plan at 3-38.
 5
 6          b. Waters shall not contain suspended or settleable material in concentrations that cause nuisance
            or adversely affect beneficial uses. Id. at 3-37.
 7
 8          c. Waters shall not contain oils, greases, waxes or other materials in concentrations that result in
            a visible film or coating on the surface of the water or on objects in the water, that cause
 9          nuisance, or that otherwise adversely affect beneficial uses. Id. at 3-29.
10
            d. The pH of inland surface waters shall not be depressed below 6.5 or raised above 8.5 as a
11          result of waste discharges. Ambient pH levels shall not be changed more than 0.5 units from
12          natural conditions as a result of waste discharge. Id. at 3-35.

13          67.     The Basin Plan further establishes numeric water quality criteria for copper, lead, zinc,

14   cadmium, nitrate, nitrate + nitrite (sum as nitrogen), and coliform and E. coli bacteria.

15          68.     The CTR establishes a freshwater continuous concentration criterion limit for zinc of 120

16   micrograms per liter.

17          69.     American Reclamation’s discharges of stormwater from the Facility from discharge

18   locations (“outfalls”) identified in American Reclamation’s SWPPP have caused or contributed to an

19   exceedance of one or more of the above-listed Water Quality Standards. Attachment 1 compiles some

20   of the self-monitoring data reported by the Facility to the Regional Board reflecting the Facility’s

21   sampling of stormwater discharges and independent sampling carried out by LA Waterkeeper. The

22   sample results reflected in Attachment 1 are representative of the pollutant levels in the Facility’s

23   discharge of stormwater, including such discharges that American Reclamation did not sample or

24   analyze. Thus, every instance when the Facility has discharged stormwater, including instances when

25   the Facility has discharged stormwater that American Reclamation has not sampled, this stormwater

26   discharge has contained levels of pollutants comparable to the levels set forth in Attachment 1.

27   Attachment 1 indicates that the Facility routinely discharges stormwater to the Los Angeles River

     COMPLAINT FOR DECLARATORY                   18
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 20 of 32 Page ID #:20




 1   containing, inter alia, the following pollutants: zinc, cadmium, iron, copper, lead, oil and grease,
 2   aluminum, nitrates and nitrites, bacteria (including total coliform and E. coli), and total suspended
 3   solids. The levels of these pollutants in the Facility’s stormwater discharges have caused pollution,
 4   contamination, or nuisance in violation of the Discharge Prohibitions of the Industrial Stormwater
 5   Permit, III.C and have adversely impacted the environment in violation of the Receiving Water
 6   Limitations of the Industrial Stormwater Permit, VI.B. Moreover, the discharge of these pollutants has
 7   caused the Los Angeles River not to attain or has contributed to these waters not attaining one or more
 8   applicable CWA water quality standards in violation of the Receiving Water Limitations of the

 9   Industrial Stormwater Permit, VI.A.
10          70.     Specifically, the Facility’s discharge of excessive TSS has caused or contributed to the
11   Los Angeles River, Reach 3, not meeting applicable water quality standards in the Basin Plan for levels
12   of suspended sediment and turbidity. The Facility’s discharge of stormwater containing suspended and
13   settleable toxic metals and other materials has contributed to the deposition and/or dispersal of
14   materials that interfere with beneficial uses of the Los Angeles River and a detrimental increase in
15   concentrations of toxic substances found in bottom sediments or aquatic life due to bioaccumulation.
16   The Facility’s discharges of zinc, iron, and aluminum have caused the Los Angeles River to exceed
17   water quality standards established by the CTR and Basin Plan for these pollutants.
18          71.     LA Waterkeeper alleges and puts American Reclamation on notice that each day that
19   American Reclamation discharged stormwater from the Facility, American Reclamation’s stormwater
20   contained levels of pollutants on par with the levels set forth in Attachment 1 and thus caused levels of
21   pollutants to exceed one or more of the applicable Water Quality Standards in the Los Angeles River.
22   Every day that the Facility has been in existence since the effective date of the above-referenced water
23   quality standards, which date back at least to 1986 in most instances and to May 24, 2000 for the
24   CTR’s limit on copper, lead, and zinc, American Reclamation has discharged stormwater from the
25   Facility during at least every significant local rain event over 0.1 inches that has caused or contributed
26   to Water Quality Standards not being met in the Los Angeles River. Significant local rain events are
27   reflected in the rain gauge data available at https://www.ncdc.noaa.gov/cdo-web/search. Attachment 2

     COMPLAINT FOR DECLARATORY                   19
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 21 of 32 Page ID #:21




 1   lists the rainfall data since October 2015 as reported to the Burbank Glendale Pasadena Airport
 2   monitoring station, the closest monitoring station available on the NOAA website.
 3           72.    American Reclamation’s unlawful discharges from the Facility continue to occur
 4   presently and will occur in the future during all significant rain events. Each discharge of stormwater
 5   from the Facility after the effective date of the Industrial Stormwater Permit has constituted and will
 6   constitute a separate violation of the Discharge Prohibitions of the 2015 Permit, III.C and/or the
 7   Receiving Water Limitations of the 2015 Permit, VI.A and B and the CWA. Every day since five years
 8   and sixty days before the date Plaintiff filed this Complaint that American Reclamation has discharged

 9   or will discharge polluted stormwater from the Facility in violation of Discharge Prohibitions of the
10   2015 Permit, III.C and/or the Receiving Water Limitations of the 2015 Permit, VI.A and B is a separate
11   and distinct violation of CWA section 301(a), 33 U.S.C. § 1311(a) that subjects American Reclamation
12   to an assessment of civil penalties pursuant to CWA sections 309(d) and 505, 33 U.S.C. §§ 1319(d) and
13   1365.
14                                       THIRD CLAIM FOR RELIEF
15                       Failure to Develop and Implement an Adequate Stormwater
                                          Pollution Prevention Plan
16                                     (Violations of 33 U.S.C. § 1311)
17           73.    Plaintiff repeats and incorporates by reference the allegations in the above paragraphs
18   and all paragraphs of this Complaint.
19           74.    American Reclamation has failed to develop and implement an adequate SWPPP or
20   implement all necessary revisions to the SWPPP for the Facility, including specifying minimum BMPs
21   and additional advanced BMPs. 2015 Permit § X.A-I.
22           75.    American Reclamation has failed to prepare, maintain, revise, and implement American
23   Reclamation’s SWPPP as required, as evidenced by stormwater discharges that exceed EPA and State
24   benchmarks and contribute to violations of Water Quality Standards in receiving waters. American
25   Reclamation’s SWPPP does not specify adequate BMPs designed to reduce pollutant discharge to BAT
26   and BCT levels in accord with Section X.A-I. of the 2015 Permit as evidenced by the Facility’s
27   continued discharge of stormwater contaminated above pollutant levels attainable via application of

     COMPLAINT FOR DECLARATORY                  20
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 22 of 32 Page ID #:22




 1   BAT and BCT.
 2          76.     American Reclamation’s SWPPP does not identify and evaluate all sources of pollutants
 3   that may affect the quality of industrial stormwater discharges and authorized non-stormwater
 4   discharges. WQO-2014-0057-DWQ §§ X.C.1.A., X.G.2. The SWPPP must describe each industrial
 5   process and the “type, characteristics, and approximate quantity of industrial materials used in or
 6   resulting from” industrial processes. WQO-2014-0057-DWQ § X.G.1.A. Dischargers must also ensure
 7   their SWPPP describes all activities that generate a significant amount of dust or particulate that may
 8   be deposited within the facility boundaries, including the locations, source, and characteristics of the

 9   dust or particulate pollution. WQO-2014-0057-DWQ, X.G.1.C. American Reclamation’s SWPPP fails
10   to describe the approximate quantity of industrial materials used in or resulting from industrial
11   processes as required by WQO-2014-0057-DWQ § X.G.1.A and the characteristics of metal
12   particulates, materials creating COD, E. coli, and total coliform bacteria present on-site and where
13   generated as required by WQO-2014-0057-DWQ, X.G.1.A., C.
14          77.     American Reclamation has not prepared an adequate site map for the Facility, thereby
15   failing to comply with the 2015 Permit (See, e.g., WQO-2014-0057-DWQ §§ X.E., X.G.1.d). For
16   example, the Facility site map fails to identify: the locations of downspouts that are part of stormwater
17   conveyance systems, the locations where American Reclamation places BMP measures such as straw
18   wattles, the location of a pass through drain to the Los Angeles River at the end of the Doran Street cul-
19   de-sac, locations where significant spills or leaks have occurred on the Facility in the past, all the areas
20   of the Facility exposed to precipitation, the locations of liquid flows during dry weather and the nature
21   of these liquid flows, the locations where American Reclamation conducts truck repair and fueling not
22   under cover, the areas where American Reclamation dumps construction materials as a source of dust
23   or particulate generation (which they obviously are), and the various piles of material stored outdoors
24   as potential pollutant sources.
25          78.     Though American Reclamation continues to fail to comply with the Industrial
26   Stormwater Permit, it has not properly revised its SWPPP to bring it into compliance. The 2015 Permit
27   requires dischargers to revise their SWPPPs whenever necessary to ensure permit compliance. 2015

     COMPLAINT FOR DECLARATORY                   21
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 23 of 32 Page ID #:23




 1   Permit § X.B.1. The 2015 Permit further requires dischargers to perform an annual comprehensive
 2   facility compliance evaluation every reporting year (July 1 to June 30) and revise their SWPPPs to
 3   reflect any changes to BMPs or other measures as shown warranted by this compliance evaluation.
 4   2015 Permit § XV. American Reclamation has not carried out these analyses and revisions as required
 5   to address and eliminate the identified inadequacies of its SWPPP. For example, American
 6   Reclamation has failed to modify its SWPPP to include the new BMPs specified in its Exceedance
 7   Response Actions Reports (“ERA Reports”) or Exceedance Response Action Plans. Further, American
 8   Reclamation failed to perform an adequate annual comprehensive facility compliance evaluation each

 9   year since 2016. Finally, American Reclamation’s SWPPP states “There are currently no TMDLs this
10   facility is required to comply with.” This is no longer accurate as the State Board and EPA have
11   adopted TMDLs for the Los Angeles River that the Facility discharges to for nitrogen compounds,
12   bacteria, and various metals. However, American Reclamation has not updated its SWPPP to reflect
13   this change into specified BMPs to comply with these TMDLs.
14          79.     American Reclamation further has failed to revise its SWPPP to account for the State
15   Board and Regional Board establishing NELs for the Los Angeles River watershed for nitrate-nitrogen,
16   nitrite-nitrogen, nitrate + nitrite nitrogen, ammonia, cadmium, copper, lead, and zinc.
17          80.     American Reclamation’s failures to draft an adequate SWPPP, and/or to revise, and/or
18   to implement American Reclamation’s SWPPP in all the above respects are in violation of the
19   requirements of Section X of the 2015 Permit. American Reclamation was required to have prepared
20   and implemented an adequate SWPPP by no later than July 1, 2015 pursuant to Section X of the 2015
21   Permit. Therefore, American Reclamation has been in daily and continuous violation of the Industrial
22   Stormwater Permit’s requirement to develop and implement an adequate SWPPP for the Facility on
23   each and every day since July 1, 2015 that American Reclamation has maintained the Facility.
24   American Reclamation will continue to be in violation every day that American Reclamation fails to
25   develop and implement an adequate SWPPP.
26          81.     Every day since July 1, 2015 that American Reclamation has failed to draft an adequate
27   SWPPP, and/or to revise, and/or to implement American Reclamation’s SWPPP in violation of the

     COMPLAINT FOR DECLARATORY                  22
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 24 of 32 Page ID #:24




 1   requirements of Section X of the current Industrial Stormwater Permit is a separate and distinct
 2   violation of CWA section 301(a), 33 U.S.C. § 1311(a), which subjects American Reclamation to an
 3   assessment of civil penalties pursuant to CWA sections 309(d) and 505, 33 U.S.C. §§ 1319(d) and
 4   1365.
 5                                     FOURTH CLAIM FOR RELIEF
 6                             Failure to Develop and Implement an Adequate
                                 Monitoring and Implementation Program
 7                                     (Violations of 33 U.S.C. § 1311)
 8           82.    Plaintiff repeats and incorporates by reference the allegations in the above paragraphs

 9   and all paragraphs of this Complaint.
10           83.    American Reclamation has failed to develop and implement an adequate monitoring and
11   implementation program (“MIP”) and implement all necessary revisions to the MIP at the Facility as
12   required by the 2015 Permit, WQO-2014-0057-DWQ § XI.
13           84.    American Reclamation is required to comply with the Industrial Stormwater Permit’s
14   requirements concerning the timing of American Reclamation’s sampling events and the outfalls
15   American Reclamation must sample. American Reclamation is further required to comply with the
16   provisions in American Reclamation’s SWPPP concerning the outfalls American Reclamation must
17   sample and the pollutants American Reclamation must analyze. Any failure to comply with an SWPPP
18   also constitutes a violation of Section X.A of the 2015 Permit.
19           85.    The 2015 Permit provides that the discharger shall certify and submit via the State
20   Board’s Stormwater Multiple Application and Report Tracking System (“SMARTS”) an Annual
21   Report no later than July 15th following each reporting year using the standardized format and
22   checklists in SMARTS. 2015 Permit, XVI. The permit further provides that “the Discharger shall
23   include in the Annual Report: 1. A Compliance Checklist that indicates whether a Discharger complies
24   with, and has addressed all applicable requirements of this General Permit; 2. An explanation for any
25   non-compliance of requirements within the reporting year, as indicated in the Compliance Checklist; 3.
26   An identification, including page numbers and/or sections, of all revisions made to the SWPPP within
27   the reporting year; and, 4. The date(s) of the Annual Evaluation.”

     COMPLAINT FOR DECLARATORY                  23
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 25 of 32 Page ID #:25




 1          86.     American Reclamation has not submitted accurate and complete Annual Reports in
 2   compliance with 2015 Permit § XVI.
 3          87.     American Reclamation’s SWPPP provides that it must collect and analyze stormwater
 4   samples from two qualifying storm events (“QSEs”) within the first half of each reporting year (July 1
 5   to December 31) and 2 QSEs within the second half of each reporting year (January 1 to June 30), for a
 6   total of four samples, as required by the 2015 Permit. While there have been several qualifying storm
 7   events in the past 5 years and beyond (see Attachment 2), American Reclamation has failed to sample
 8   the required number of stormwater discharges during these events, in violation of the Industrial

 9   Stormwater Permit. American Reclamation has also failed to sample during required rain events, failed
10   to sample an adequate number of QSEs, sampled non-QSE discharges, failed to sample all discharge
11   locations, failed to sample using proper sampling methodologies, and failed to analyze samples taken
12   for required pollutants. For example, American Reclamation collected and provided to the laboratory
13   for analysis a sample stored in a trash bag and failed to deliver samples to the laboratory with the
14   required preservative treatment. The results of American Reclamation’s sampling documented in
15   Attachment 1 further are widely divergent from the results obtained by LA Waterkeeper when it took
16   samples from the Facility, with levels of pollutants substantially lower. On information and belief,
17   American Reclamation is failing to adhere to appropriate sampling methodologies such that it is getting
18   results that are inaccurate of the levels of pollutants in American Reclamation’s stormwater. American
19   Reclamation is engaging in practices systematically skewed to present lower levels of pollutants in its
20   storm water samples (such as by failing to preserve samples). American Reclamation also failed to
21   provide stormwater sampling results to the State Board, and on information and belief failed to sample
22   stormwater discharges from the Facility, in December 2020 and January 2021 despite Attachment 2
23   indicating that there were QSEs that American Reclamation should have sampled in those months.
24          88.     The 2015 Permit requires that American Reclamation’s MIP must provide for analysis
25   of stormwater samples for TSS, pH, and total oil and grease. 2015 Permit § XI.B.6. In addition, the
26   2015 Permit requires that American Reclamation’s MIP provide for analysis of stormwater samples for
27   the other analytical parameters set out in the 2015 Permit under Table 1. American Reclamation’s

     COMPLAINT FOR DECLARATORY                  24
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 26 of 32 Page ID #:26




 1   SWPPP indicates that its SIC code is 5093, which would obligate it under this 2015 Permit Table 1 to
 2   analyze stormwater samples for iron, lead, aluminum, zinc, and chemical oxygen demand (“COD”).
 3   The 2015 Permit § XI.B.6.c. further requires American Reclamation to analyze its stormwater for the
 4   presence of pollutants related to approved TMDLs. The pollutants include cadmium, copper, nitrate +
 5   nitrite nitrogen, E. coli bacteria, and total coliform bacteria. American Reclamation’s SWPPP/MIP
 6   indicates that American Reclamation will analyze its stormwater discharges only for the following
 7   pollutants: TSS, oil and grease, pH, total copper, nitrate, nitrite, total nitrogen (“N+N”), total zinc, and
 8   total lead. American Reclamation’s SWPPP/MIP has failed to specify analysis of stormwater

 9   discharges for the presence of iron, aluminum, COD, cadmium, E. coli bacteria, and total coliform
10   bacteria.
11          89.     American Reclamation has failed to implement its MIP and/or a MIP that would be
12   compliant with the Industrial Stormwater Permit. The 2015 Permit requires American Reclamation to
13   analyze its samples at least for all of the pollutant parameters identified in its SWPPP. 2015 Permit,
14   XI.B(6). American Reclamation has not analyzed all of its stormwater discharge samples for the
15   presence of the pollutant parameters listed in its SWPPP. Additionally, American Reclamation has not
16   analyzed all of its stormwater discharge samples for the presence of iron, aluminum, cadmium, E. coli
17   bacteria, and total coliform bacteria.
18          90.     As alleged in the preceding paragraphs, American Reclamation has not developed and
19   implemented an adequate MIP. American Reclamation was required to have prepared and implemented
20   an adequate MIP by no later than July 1, 2015 by the 2015 Permit. WQO-2014-0057-DWQ, § XI.
21   Therefore, American Reclamation has been in daily and continuous violation of the monitoring and
22   reporting requirements of the Industrial Stormwater Permit every day since July 1, 2015 (or whenever
23   the Facility began operation, whichever is later). Therefore, American Reclamation will also continue
24   to be in violation every day after July 1, 2015 that it fails to develop and implement an adequate MIP
25   for the Facility. American Reclamation is subject to penalties for violations of the Industrial
26   Stormwater Permit and the CWA occurring within the past five (5) years and sixty (60) days.
27          91.     As further discussed above, American Reclamation has not submitted accurate and

     COMPLAINT FOR DECLARATORY                   25
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 27 of 32 Page ID #:27




 1   complete Annual Reports and reports of American Reclamation’s noncompliance with the Industrial
 2   Stormwater Permit. Therefore, American Reclamation has been in daily and continuous violation of the
 3   reporting requirements of the 2015 Industrial Stormwater Permit, Section XVI every day since each of
 4   American Reclamation’s Annual Reports were due.
 5          92.      Every day since July 1, 2015 that American Reclamation has failed to prepare and
 6   implement an adequate MIP as required by the 2015 Permit, Section XVI, is a separate and distinct
 7   violation of CWA section 301(a), 33 U.S.C. § 1311(a). American Reclamation is subject to assessment
 8   of civil penalties pursuant to CWA sections 309(d) and 505, 33 U.S.C. §§ 1319(d) and 1365, for all

 9   such violations occurring within five years and sixty days since Plaintiff filed this Complaint.
10                                       FIFTH CLAIM FOR RELIEF
11    Failure to Develop and Implement Adequate Exceedance Response Action Reports, Plans, and
                                         Technical Reports
12                                 (Violations of 33 U.S.C. § 1311)
13
            93.      Plaintiff repeats and incorporates by reference the allegations in the above paragraphs
14
     and all paragraphs of this Complaint.
15
            94.      American Reclamation has failed to develop and implement adequate Level 1 ERA
16
     Reports, Level 2 ERA Actions Plans, and Level 2 ERA Technical Reports despite its continued failure
17
     to meet NALs.
18
            95.      Attachment 1 shows that American Reclamation’s stormwater has regularly exceeded the
19
     annual NALs for aluminum (2012-13, 2013-14, 2014-15 (if the stormwater sample gathered in a trash
20
     bag is omitted), 2015-16, and 2019-20), copper (2012-13, 2013-14, 2015-16, 2017-18, 2018-19, and
21
     2019-20), iron (2012-13, 2013-14, 2014-15, 2015-16, 2017-18, and 2019-20), and zinc (2012-13, 2013-
22
     14, 2015-16, 2016-17, 2017-18, and 2019-20) and the instantaneous NAL for TSS (2019-20). LA
23
     Waterkeeper’s sampling, summarized in Attachment 1, further indicates exceedance of NALs for N/N,
24
     lead, and cadmium that American Reclamation’s testing has failed to identify.
25
            96.      If dischargers’ stormwater discharges exceed NALs, the 2015 Permit deems dischargers
26
     to be in “Level 1 status” and requires such dischargers to complete a Level 1 status evaluation by
27

     COMPLAINT FOR DECLARATORY                   26
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 28 of 32 Page ID #:28




 1   October 1, 2016 (and annually thereafter so long as their stormwater discharges continue to exceed
 2   NALs) of the industrial pollutant sources at the facility that are or may be related to the NAL
 3   exceedance(s). WQO-2014-0057-DWQ § XII.C.1. Additionally, such dischargers must submit a Level 1
 4   ERA Report to the State Board by January 1, 2017 (and annually thereafter so long as their stormwater
 5   discharges continue to exceed NALs and until they have completed ERAs) summarizing their Level 1
 6   status evaluation and describing their revisions to their SWPPPs and any additional BMPs they are
 7   implementing. WQO-2014-0057-DWQ § XII.C.2. If a discharger further exceeds NALs while in Level
 8   1 status, then the 2015 Permit assigns the discharger “Level 2 status.” WQO-2014-0057-DWQ § XII.D.

 9   The 2015 Permit requires dischargers in Level 2 status to develop and implement a Level 2 action plan
10   by January 1 following the discharger acquiring Level 2 status setting forth the measures the discharger
11   will implement to avoid future NAL exceedances. WQO-2014-0057-DWQ § XII.D.1. By the following
12   January 1, the dischargers must further submit a Level 2 technical report analyzing the BMPs
13   implemented and whether these BMPs will avoid NAL exceedances and whether additional BMPs are
14   needed to avoid BMP exceedances. WQO-2014-0057-DWQ § XII.D.2. The purpose of these measures
15   is to bring pollutant levels in stormwater discharges below the NALs.
16          97.     Due to its exceedance of NALs for aluminum, copper, iron, and zinc in the 2015-16
17   reporting year, the Facility entered Level 1 status. American Reclamation prepared a Level 1 ERA
18   Report in December 2016. This December 2016 Level 1 ERA Report specified that the Facility would
19   continue to implement existing BMPs, such as visual inspections of truck paths, maintenance areas, and
20   wash activities; halting outdoor maintenance during rain events; wash rack cleaning; keeping up with
21   vehicle maintenance; maintaining the CDI bunker in good working condition; manual site sweeping;
22   litter patrol; and use of absorbents to clean up fluids. For new BMPs, American Reclamation indicated it
23   would install several Filtrexx® Envirosoxx® to decrease the potential for these pollutants to contribute
24   to the site’s surface water run-off quality. However, American Reclamation either failed to implement
25   these BMPs properly or these BMPs proved to be inadequate as the levels of pollutants in American
26   Reclamation’s stormwater discharges remained elevated above NALs.
27          98.     In the 2016-17 reporting year, the level of zinc in the Facility’s stormwater discharges

     COMPLAINT FOR DECLARATORY                  27
     AND INJUNCTIVE RELIEF
           Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 29 of 32 Page ID #:29




 1   continued to exceed annual average NALs, placing the Facility into Level 2 status. In the 2017-18
 2   reporting year, the level of zinc in the Facility’s stormwater discharges continued to exceed the annual
 3   average NAL, continuing to place the Facility in Level 2 status. In 2017-2018 the levels of copper and
 4   iron in the Facility’s stormwater discharges also exceeded the annual average NAL, placing the Facility
 5   in Level 1 status for these pollutants. American Reclamation prepared a series of Level 2 ERA Action
 6   Plans. The last of these, revised December 2018, indicated that in addition to continuing existing BMPs,
 7   American Reclamation would install a Kristar FloGard downspout filter, or Earth Lite Rain Clear CFS,
 8   or other similar treatment system (e.g., additional placement of Filtrexx Siltsoxx) at the Metal Yard and

 9   Paper Yard roof downspout. However, American Reclamation failed to modify its SWPPP to specify
10   these new BMPs as required by the Permit. In addition, American Reclamation either failed to
11   implement these new BMPs properly or these BMPs proved to be inadequate as the levels of zinc in its
12   stormwater discharges remained elevated in the 2019-20 reporting year, continuing to place the Facility
13   in Level 2 status. Also, some of American Reclamation’s ERA reports list the construction of a 48,000
14   square foot building on the property as a BMP measure (the building is also identified in American
15   Reclamation’s 2014 site plan). However, on information and belief from review of available
16   information, it does not appear that that this building was actually constructed. American Reclamation
17   either failed to implement these BMPs properly or these BMPs proved to be inadequate as the levels of
18   pollutants in American Reclamation’s stormwater discharges remained elevated above NALs.
19            99.    In addition, in the 2018-2019 reporting year, the levels of nitrate + nitrite nitrogen,
20   copper, and iron in the Facility’s storm water discharges exceeded annual average NALs, placing the
21   Facility into Level 1 status for nitrate + nitrite nitrogen and iron and Level 2 status for copper. However,
22   American Reclamation has not implemented the required Level 1 ERA Report for nitrate + nitrite
23   nitrogen and iron or the Level 2 ERA action plan for copper, in violation of the Permit requirement to do
24   so.
25            100.   In the 2019-2020 reporting year, levels of aluminum, copper, iron, zinc, and TSS in the
26   Facility’s stormwater discharges exceeded annual average and instantaneous average NALs, placing the
27   Facility into Level 1 status for aluminum, zinc, and TSS and maintaining Level 2 status for copper and

     COMPLAINT FOR DECLARATORY                    28
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 30 of 32 Page ID #:30




 1   iron. In addition, LA Waterkeeper’s sampling indicates additional NAL exceedances of N/N, lead, and
 2   cadmium that American Reclamation’s testing has failed to identify. However, American Reclamation
 3   has not complied with its Level 1 or Level 2 ERA duties for 2019-2020 for these pollutants, in violation
 4   of the Permit requirement to do so.
 5          101.    The above sampling results indicate that American Reclamation’s stormwater regularly
 6   exceeded the NAL limits both before and after the limitations went into effect. American Reclamation
 7   has prepared various Level 1 and Level 2 ERA filings, but its stormwater has continued to contain
 8   pollution levels that exceed the NALs. In addition, American Reclamation has failed to prepare various

 9   required Level 1 and Level 2 ERA filings. As a result, American Reclamation has failed to prepare
10   adequate ERA Reports, Plans, and Technical Reports to prevent pollutant discharges in excess of NALs
11   and/or has failed to adequately implement its ERA Reports, Plans, and Technical Reports to prevent
12   pollutant discharges in excess of NALs.
13          102.    Every day since July 1, 2015 that American Reclamation has failed to prepare and
14   implement adequate ERA Reports, Plans, and Technical Reports as required by the 2015 Permit,
15   Section XII, is a separate and distinct violation of CWA section 301(a), 33 U.S.C. § 1311(a). American
16   Reclamation is subject to assessment of civil penalties pursuant to CWA sections 309(d) and 505, 33
17   U.S.C. §§ 1319(d) and 1365, for all such violations occurring within five years and sixty days since
18   Plaintiff filed this Complaint.
19                                         SIXTH CLAIM FOR RELIEF
20                          Discharge in Violation of Numeric Effluent Limitations
                                        (Violations of 33 U.S.C. § 1311)
21
            103.    Prior to July 1, 2020, American Reclamation has consistently discharged stormwater
22
     from the Facility during all rain events sufficient to generate stormwater runoff (i.e., storm events
23
     equaling or exceeding 0.1 inch of precipitation) that have continued pollutant levels in excess of NELs
24
     as set forth in Attachment 1. Should American Reclamation continue to discharge stormwater with
25
     similar levels of pollutants as in the past, then it will in the future violate the NELs for the Los Angeles
26
     River watershed for nitrate-nitrogen, nitrite-nitrogen, nitrate + nitrite nitrogen, ammonia, cadmium,
27

     COMPLAINT FOR DECLARATORY                   29
     AND INJUNCTIVE RELIEF
         Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 31 of 32 Page ID #:31




 1   copper, lead, and zinc established by the State Board and Regional Board to be effective as of July 1,
 2   2020.
 3             104.   Every day after July 1, 2020 that American Reclamation discharges stormwater that
 4   contains pollutants exceeding NELs established by the 2018 Amendment is or will constitute a separate
 5   and distinct violation of CWA section 301(a), 33 U.S.C. § 1311(a). American Reclamation is subject to
 6   assessment of civil penalties pursuant to CWA sections 309(d) and 505, 33 U.S.C. §§ 1319(d) and 1365,
 7   for all such violations.
 8             105.   An action for injunctive relief is authorized by CWA section 505(a), 33 U.S.C. §

 9   1365(a). Continuing commission of the acts and omissions alleged in LA Waterkeeper’s First through
10   Sixth Claims above will irreparably harm LA Waterkeeper and LA Waterkeeper’s members, for which
11   harm they have no plain, speedy, or adequate remedy at law.
12             Wherefore, Plaintiff prays judgment against American Reclamation as set forth hereafter.
13       VI. RELIEF REQUESTED
14             106.   Wherefore, LA Waterkeeper respectfully requests this Court to grant the following
15   relief:
16             a.     Declare Defendants to have violated and to be in violation of CWA section 301(a), 33
17   U.S.C. § 1311(a), for discharging pollutants from the Facility in violation of a permit issued pursuant to
18   CWA section 402, 33 U.S.C. § 1342, and for failing to comply with all substantive and procedural
19   requirements of the Industrial Stormwater Permit and the CWA;
20             b.     Enjoin Defendants from discharging pollutants from the Facility to the Los Angeles
21   River and the Pacific Ocean;
22             c.     Enjoin Defendants to restore all receiving waters damaged by Defendants’ illegal
23   discharges of pollutants from the Facility;
24             d.     Enjoin Defendants from violating the substantive and procedural requirements of the
25   Industrial Stormwater Permit at the Facility;
26             e.     Order Defendant to pay civil penalties of up to $51,570 per day per violation. CWA §
27   309(d), 33 U.S.C. § 1319(d); 40 C.F.R. § 19.4 (2016) (Adjustment of Civil Monetary Penalties for

     COMPLAINT FOR DECLARATORY                     30
     AND INJUNCTIVE RELIEF
        Case 2:21-cv-01140 Document 1 Filed 02/08/21 Page 32 of 32 Page ID #:32




 1   Inflation);
 2           f.             Award Plaintiff its costs (including reasonable attorney, witness, and consultant
 3   fees) as authorized by the CWA, 33 U.S.C. § 1365(d); and
 4           g.     Award such other relief as this Court may deem appropriate.
 5   VII. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
 6           Based on LA Waterkeeper’s knowledge to date, pursuant to Civil Local Rule 7.1-1, the
 7   undersigned, counsel of record for LA Waterkeeper, certifies that no additional parties have a pecuniary
 8   interest in the outcome of this case. These representations are made to enable the Court to evaluate

 9   possible disqualification or recusal.
10
11   Dated: February 8, 2021                              ENVIRONMENTAL ADVOCATES
12
13
                                                          Christopher Sproul, Attorney for Plaintiff LOS
14                                                        ANGELES WATERKEEPER
15
16
17
18
19
20
21
22
23
24
25
26
27

     COMPLAINT FOR DECLARATORY                  31
     AND INJUNCTIVE RELIEF
